Citation Nr: 0113493	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954 in the United States Navy and from November 1954 to 
February 1956 in the United States Marine Corps.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2000 the 
Board issued a decision in which it denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
found that new and material evidence had been submitted to 
reopen a claim for service connection for depression, and 
denied entitlement to service connection for depression after 
reviewing the claim on the merits.

The veteran appealed the Board's February 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  By decision dated November 8, 
2000, the Court granted a Joint Motion to Vacate and Remand 
in Part, to Dismiss the Remaining Issue on Appeal, and to 
Stay Further Proceedings, (Joint Motion).  The Joint Motion 
and Order vacated that part of the Board's February 2000 
decision that denied service connection for depression, and 
dismissed the appeal as to the issue of entitlement to 
service connection for PTSD.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Court vacated the Board's February 2000 decision on the 
basis that the Board relied on a May 1999 VA examination 
report that did not contain a clear opinion as to the 
relationship between a current psychiatric disability and 
service.  It was concluded that the Board's reliance on this 
examination did not meet the reasons or bases requirements in 
set forth in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The signatories to the Joint Motion agreed that an 
examination was required by a board of two psychiatrists who 
had not previously examined the veteran to determine if the 
veteran's depressive disorder was related to military 
service.  

As was pointed out in the Joint Motion, the Board issued a 
remand decision in December 1998.  In the remand, the Board 
noted that the RO had found in January 1985, that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a mental disorder.  The Board 
concluded that the RO's January 1985 decision was not final 
because the veteran had not been furnished notice of his 
appellate right.  In the February 2000 decision the Board 
found that the veteran had subsequently received notice of 
his appellate rights regarding the January 1985 decision, and 
the Board than considered whether new and material evidence 
had been submitted.  In the Joint Motion, it was related that 
"the question is whether the BVA's 'reconsideration' of the 
previous decision was lawful."  It was noted that the Board 
was authorized to reconsider its decisions, the Board was 
required to provide notification to the veteran and his 
representative.  The parties agreed that on remand the Board 
"should address the foregoing matter."

Accordingly, the issue of entitlement to service connection 
for depression is remanded for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for depression.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should inform the veteran and 
his representative that they may submit 
additional argument and evidence 
pertaining to the finality of the January 
1985 rating decision.  

3.  The veteran must be afforded a 
psychiatric examination by a board of two 
psychiatrists who have not previously 
examined the veteran.  The examiners 
should, in accordance with the Joint 
Motion, review the veteran's claims 
folder, examine the veteran, produce a 
comprehensive report relating the 
veteran's psychiatric history since 
service, and provide an opinion as to 
whether the veteran has a current 
depressive disorder that is related to 
military service.  The psychiatric report 
should use the correct and current 
psychiatric terms of art.  The examiners 
should note in the examination report 
that they reviewed the claims folder.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

5.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issue of 
entitlement to service connection for 
depression.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should reflect consideration of the VCAA.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


